—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Durante, J.), dated September 22, 1995, which denied their motion for leave to enter a default judgment and directed the plaintiffs to accept the defendants’ answer served July 24, 1995.
Ordered that the order is affirmed, with costs.
Upon weighing the facts of this case, taking into account the short delay of the defendants in answering the complaint, the lack of prejudice to the plaintiffs, and the strong policy in favor of resolving actions on their merits, the Supreme Court correctly exercised its discretion in denying the plaintiffs’ motion for leave to enter a default judgment and directing them to accept the defendants’ answer served July 24, 1995 (see, Matter of Callahan v City of New York, 75 NY2d 899). Miller, J. P., Sullivan, Florio and Luciano, JJ., concur.